Citation Nr: 0735619	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  97-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
November 1960.  He died in December 1996; the appellant is 
his widow.

The Board of Veterans' Appeals (Board) notes that this case 
has been advanced on the docket in order to expedite 
appellate consideration of the appellant's claim.

This matter comes before the Board on appeal from a January 
1997 rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Louisville, Kentucky.  

A historical review of the record shows that in a November 
1998 decision, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 1999 
Order, the Court vacated the Board's November 1998 decision, 
and remanded the matter back to the Board for further 
development.

In a May 2001 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  She appealed the denial to the Court, 
and in a July 2003 Order, the Court vacated the Board's 
decision and remanded the issue for further action consistent 
with the directives of the July 2003 Order.

In September 2004, the Board remanded this case for 
compliance with the directives of the Court's July 2003 
Order, and following development denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death in a March 2005 decision.  The appellant once 
again appealed the Board's decision to the Court, and in a 
July 2007 Order, the Court vacated the Board's March 2005 
decision and remanded the appeal to the Board.  Thus, this 
case is once more before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in December 1996.  His death certificate 
lists his immediate cause of death as lung cancer.  
Significant conditions contributing to death but not 
resulting in the underlying cause of death included Crohn's 
disease with a history of bowel resection, chronic 
obstructive pulmonary disease (COPD), and tuberculosis (TB).  

2.  At the time of the veteran's death in December 1996, he 
was service-connected for resection of the large and small 
intestines with regional ileitis, evaluated as 40 percent 
disabling.  This represented his sole service-connected 
disability.

3.  The competent medical evidence demonstrates that service-
connected resection of the large and small intestines with 
regional ileitis contributed substantially or materially to 
the veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310, 1312, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

As an initial matter, the Board observes that the record 
contains a September 2000 VA opinion with a March 2001 
addendum.  However, the Board observes that this opinion, and 
its addendum, have been found by the Court to be biased with 
numerous factual discrepancies, and therefore of no probative 
value.  See July 2003 Order by the Court; see also July 2007 
Order by the Court.  In this regard, the Court points to a 
number of statements contained in these reports that are 
directly contradicted by the evidence of record; moreover, 
the reviewing physician referred to his opinion as 
"deflating" the appellant's case.  See July 2003 Order by 
the Court.  

In its July 2003 Order, the Court directs the Board to obtain 
an Independent Medical Expert Opinion (IME) with a claims 
folder review.  However, the Court expressly states that the 
September 2000 and March 2001 VA opinion and addendum should 
not be submitted for review.  When the Board continued to 
rely on the findings expressed in these reports in its March 
2005 decision, the Court, in its July 2007 Order, stated that 
such reliance "demonstrated a blatant disregard for the 
Court's prior remand order, thereby, rendering the decision 
arbitrary, capricious, an abuse of discretion and otherwise 
contrary to law."  

In light of the above circumstances, the Board will not 
consider the September 2000 and March 2001 VA medical 
opinions in its decision.  Such opinions have been previously 
deemed by the Court to be of no probative value to this 
appeal.  Thus, it stands to reason that the Board need not 
discuss them any further.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c)(1).

The veteran died in December 1996; the immediate cause of 
death was reported on the death certificate as lung cancer.  
Significant conditions contributing to death but not 
resulting in the underlying cause of death included Crohn's 
disease with a history of bowel resection, chronic 
obstructive pulmonary disease (COPD), and tuberculosis (TB).  
At the time of his death, service connection was in effect 
for Crohn's disease (characterized as resection of the large 
and small intestines with regional ileitis).  See Dorland's 
Medical Dictionary, 818 (28th ed. 1994) (defining regional 
ileitis as Crohn's disease affecting the ileum).  The 
appellant asserts that since a service-connected disability 
was listed as a contributing cause of death on the 
certificate, service connection for the cause of the 
veteran's death is warranted.

The medical evidence reflects that the veteran presented for 
evaluation of complaints of cough, congestion, shortness of 
breath, and substernal chest pain in June 1996.  Chest X-rays 
revealed a questionable mass in the right upper lobe; the 
veteran was diagnosed as having pneumonia with lung mass.  
Further evaluation, including a July 1996 bronchial washing, 
revealed non-small cell carcinoma of the lung.  The veteran 
underwent a right upper lobectomy in September 1996 to remove 
the identified mass; the surgical report indicates that the 
veteran's lung cancer was Stage III.  Following surgery, the 
veteran was referred to a radiation oncologist, Dr. Paris, 
for adjunctive treatment.  The veteran began chemotherapy 
treatment in October 1996.  See James Graham Brown Cancer 
Center (JGBCC) clinical note dated October 18, 1996.  
However, a November 15, 1996, JGBCC clinical note indicates 
that adjunctive treatment was subsequently withheld due to 
the veteran's continued failure to thrive.  The veteran 
expired shortly thereafter in December 1996.

The appellant contends that service connection is warranted 
in the case of the veteran's death because his service-
connected Crohn's disease prevented the administration of 
chemotherapy and radiation treatment.  She asserts that 
without the benefit of this treatment her husband's chances 
of survival were diminished.  Thus, Crohn's disease 
contributed to the cause of the veteran's death.  

In support of her claim, the appellant submitted a number of 
letters from the veteran's treating radiation oncologist, Dr. 
Paris.  One such letter, dated March 10, 1997, states that 
the veteran was to undergo concomitant chemotherapy and 
radiation therapy for improved local control and survival.  
However, he "has had severe complications from his known 
Crohn's disease and had continued weight loss due to 
constipation vs [versus] diarrhea and inability to tolerate 
foods."  Dr. Paris referred the veteran to VA for further 
workup and treatment; unfortunately, these issues were never 
resolved and the veteran expired.

In an effort to further clarify the March 1997 letter, the 
appellant submitted a July 2000 sworn statement from Dr. 
Paris.  In this statement Dr. Paris reports that the stress 
of surgery, recovery period, and chemotherapy brought on an 
activation of the veteran's Crohn's disease.  Due to 
continued weight loss, "which was directly related to his 
activation of his Crohn's disease," malabsorption syndrome, 
and decreasing energy, chemotherapy treatment could not 
continue.  When asked whether the veteran would have had a 
good chance of recovery if he hadn't had Crohn's disease, Dr. 
Paris stated, "Yeah, 50 to 70 percent chance of recovery."  
When confronted with the question as to whether Crohn's 
disease "pretty substantially contributed to his death," 
Dr. Paris replied, "Sure.  He could not tolerate the 
treatment."

In contrast to Dr. Paris's written and sworn statements, an 
August 2004 IME requested by the Board indicates that there 
is no evidence of active Crohn's disease or therapy for 
Crohn's disease at the time of the veteran's death.  In the 
absence of such evidence, it was therefore unclear whether 
the veteran's nausea and vomiting was due to Crohn's disease, 
the narcotics he was receiving, or some other factor 
completely.  Following a review of the claims folder, it was 
the medical oncologist's opinion that the veteran most likely 
died from a combination of factors, including non-small cell 
lung cancer; however, "his service-connected disability was 
not in part or in the whole causal in his death."  

The Board acknowledges that the veteran's medical records 
contain no mention of an "activation" of Crohn's disease 
immediately prior to or during his treatment for lung cancer.  
Nevertheless, the Board finds Dr. Paris's medical opinion 
probative as there is a plausible basis in the record for her 
statements.  In this regard, medical records demonstrate that 
during the period from June 1996 up until his death, the 
veteran experienced chronic diarrhea, weight loss, nausea, 
and "extreme" gastrointestinal difficulties including 
constipation and an inability to tolerate food.  There is 
also evidence that the veteran complained that the diet 
recommended by his physicians was irritating to his stomach 
and not conducive to his Crohn's disease, which had always 
been controlled through diet.  See Nutrition Consultation 
Note dated October 23, 1996.  

The IME report, although finding no evidence of active 
Crohn's disease or indication that the veteran's nausea was 
due to Crohn's disease, fails to address whether the 
veteran's chronic diarrhea, constipation, and, most 
importantly, inability to tolerate food and resultant weight 
loss was due, in any part, to his service-connected Crohn's 
disease.  This report also does not address whether the 
veteran's general "failure to thrive" was at all related to 
his Crohn's disease.  

The Board is responsible for assessing the credibility and 
weight to be given the evidence; however, it is not free to 
substitute its own judgment for that of a medical expert.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the 
present case, Dr. Paris has presented a medical opinion that 
is competent, well-explained, and supported by a reasonable 
basis in the record.  See Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data and the medical conclusion the physician reaches, as is 
true of any evidence).  Cf. Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Moreover, there is no competent evidence of record, including 
the IME report, directly commenting on Dr. Paris's findings 
and opinions regarding the veteran's weight loss, it's 
relationship to his Crohn's disease, and it's impact on his 
ultimate death.  Under such circumstances, the Board finds 
that the evidence is, at the very least, in approximate 
balance, with respect to the issue of whether the veteran's 
service-connected Crohn's disease contributed substantially 
to cause the veteran's death.  

Resolving all doubt in the appellant's behalf, the evidence 
of record demonstrates that the veteran's inability to thrive 
was, at the very least, in part due to his service-connected 
Crohn's disease.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Given this 
condition, the veteran's treating oncologist could not 
administer chemotherapy or radiation therapy, thereby 
decreasing the veteran's chances of survival.  Under such 
circumstances, the Board finds that a service-connected 
disability was a contributory cause of death.  As such, the 
appellant is entitled to service connection for the cause of 
the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


